Citation Nr: 1002654	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-30 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had a period of active duty for training from 
October 2, 1960, to March 25, 1961.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal of a March 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri. 

The case was remanded by the Board in January 2008 to provide 
the Veteran with due process notification pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The AMC/RO provided the 
Veteran notification dated in June 2009.  In the notice, the 
AMC/RO mistakenly identified that the date of the last final 
decision denying his service connection claim as being in 
March 2004, when it was actually in June 1996.  However, the 
notification provided the definition of new and material 
evidence, and informed the Veteran of the reasons why the 
June 1996 decision denied the claim; namely, that there was 
no evidence showing that a current and chronic psychiatric 
disability was incurred in or aggravated by service.  The 
Board finds that the incorrect date in the notification is 
not prejudicial to the Veteran, as such information does not 
pertain to the issue of whether new and material evidence has 
been received to reopen a previously denied claim; the 
Veteran was adequately informed of the definition of new and 
material evidence and what evidence was needed to reopen the 
claim; and the rating decision on appeal lists the correct 
date of the 1996 decision.  The Board finds that the January 
2008 Board remand instructions have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  By a June 1996 decision, the Board denied the Veteran's 
claim for service connection for an acquired psychiatric 
disability.

2.  The evidence related to the Veteran's claim for service 
connection for an acquired psychiatric disability that was 
received since the June 1996 Board decision does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
Veteran's claim of service connection for an acquired 
psychiatric disability.  38 U.S.C.A. §§ 1131, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Merits of the Claim

The Veteran was denied service connection in June 1996.  The 
claim was denied because the evidence did not show that the 
Veteran's acquired psychiatric disability was incurred in or 
aggravated by service.  The Veteran applied to have his claim 
reopened in correspondence received in September 2003.

A decision of the Board is a final decision, effective as of 
the date stamped on the face of the decision.  38 C.F.R. § 
20.1100 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the prior 
denial of service connection consisted of the Veteran's 
service treatment records (STRs); post-service treatment 
records; VA examinations in January 1992, October 1993, 
December 1993; Social Security Administration (SSA) records, 
including a psychiatric evaluation in November 1990, and the 
Veteran's testimony at a June 1992 RO hearing.  The Veteran's 
STRs show that he was diagnosed with chronic anxiety 
reaction, and that that condition pre-existed service by 
several years.  Neither the Veteran's STRs, nor his post-
service treatment records indicate that his pre-existing 
condition was aggravated by his service.  Additionally, the 
evidence did not show that the Veteran's acquired psychiatric 
was incurred in service as the result of exposure to a toxic 
substance, as claimed by the Veteran.

The relevant evidence received since the 1996 denial of 
service connection consists of an August 2003 letter from 
M.K., M.D., accompanied by his treatment records dated from 
2000 to 2003.  The records do not indicate that the Veteran's 
pre-existing disability was incurred in or aggravated by his 
service.

Having reviewed all of the evidence received since the 
Board's June 1996 denial of service connection for an 
acquired psychiatric disorder, the Board finds that there is 
new evidence that was not previously of record, but that none 
of it tends to substantiate that the Veteran's disability was 
incurred in or aggravated by his military service.  While the 
new evidence shows continuing treatment for an acquired 
psychiatric disorder, it does not contain any opinion as to 
whether the Veteran's preexisting disability was aggravated 
by his service, or whether exposure to a toxic substance 
caused the disability.  The new evidence does not tend to 
support his claim any differently than the evidence 
previously of record.  Thus, the new evidence is not material 
because it does not, by itself or when considered with 
previous evidence of record, raise a reasonable possibility 
of substantiating the underlying claim.  New and material 
evidence has not been received.

The Board acknowledges the Veteran's contention that his 
acquired psychiatric disability is related to his military 
service.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) (2009). Consequently, the Veteran's own lay 
assertions as to the etiology of his acquired psychiatric 
disability have no probative value, and therefore are not new 
and material evidence.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2003, before the AOJ's initial adjudication of the claim, and 
again in September 2008 and June 2009.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the Veteran's claim, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  Id.  In this case, the 
June 2009 notice, pursuant to the Board remand, included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided.  Although the notice was not provided prior to the 
initial adjudication of the Veteran's claim, the claim was 
readjudicated by an October 2009 SSOC.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  In prior decisions, and in the current claim to 
reopen, the Veteran's STRs and post-service medical records 
were obtained.  

The Board recognizes that the Veteran has not been afforded a 
VA examination regarding his claim.  However, an examination 
is not necessary if no new and material evidence has been 
received.  38 C.F.R. § 3.159(c)(4)(iii).  As explained above, 
the Veteran has not submitted new and material evidence here 
and therefore a VA examination was not required.


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for an acquired 
psychiatric disability, the application to reopen is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


